Reasons for allowance




Claims 1-7, 9-13 are allowed.



The following is an examiner’s statement of reasons for allowance:


Along with response 03/10/21 the closest prior art NPL- 3GPP TSG-RAN WG2 Ad-hoc on LTE Cannes, France 27 - 30 June 2006 explains SAE Bearer Service is used to provide the end-to-end QoS for service data flows, IP header compression and UP encryption. The configuration of encryption, header compression and mapping of service data flows is also provided on this level. The SAE bearer consists of an SAE radio bearer and an SAE access bearer, and there is a one-to-one mapping between an SAE Radio Bearer and an SAE Access Bearer. The SAE Radio Bearer Service provides the transport of the SAE Bearer Service data units between eNB and UE according to the required QoS and the linking of the SAE Radio Bearer Service to the respective SAE Bearer Service. The SAE Access Bearer Service provides the transport of the SAE Bearer Service data units between aGW and eNB according to the required QoS and the linking of the SAE Access Bearer Service to the respective SAE Bearer Service. This service is also used to provide the QoS profile of end-to-end service data flows to the eNB. Lohr et al. (US 7948936 B2) explains a functional entity, which could benefit from the information of the QoS parameters of a radio bearer, is the TF selection entity. According to the current specifications TFC selection is done only based on the absolute priority of a logical channel (MLP). When the QoS attributes of the different services are taken into (WO 2015/149271 A1) explains an eNB maps the modified EPS bearer QoS to the radio bearer QoS. It then signals a radio resource control (RRC) connection reconfiguration message (radio bearer QoS, session management request, EPS RB identity) to the UE. The UE shall store the QoS negotiated, radio priority, packet flow id, which it received in the session management request, for use when accessing via GERAN or UTRAN. If the APN-AMBR has changed, the UE stores the modified APN-AMBR value and sets the MBR parameter of the corresponding non-GBR POP contexts (of this PDN connection) to the new value. The UE uses the uplink packet filter (UL TFT) to determine the mapping of traffic flows to the radio bearer. The UE may provide EPS bearer QoS parameters to the application handling the traffic flow(s). The application usage of the EPS bearer QoS is implementation dependent. The UE shall not reject the radio bearer modify request on the basis of the EPS bearer QoS parameters contained in the session management request. The UE shall set its temporary identity used in next update (TIN) to globally unique temporary identity ("GUTI"), if the modified EPS bearer was established before ISR activation.
  However regarding claims 1 and 9 none of the prior art of the record explicitly teaches or fairly suggests all of the claimed limitation, especially the features of: transmitting an Radio Resource Control (RRC) message including QoS control information to identify the first QoS parameter to the terminal, thereby allowing the terminal to transmit an uplink packet of the .   



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

	 		 	                 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gerald Smarth whose telephone number is (571) 270-1923.  The examiner can normally be reached on Monday-Friday 8:30AM-5:00PM(EST).   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 

/GERALD A SMARTH/Primary Examiner, Art Unit 2478